Citation Nr: 0632515	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating. 


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level I 
hearing impairment in the right ear and Level I hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compensable Rating for Hearing Loss

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating. As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There are four assessments of the veteran's hearing loss of 
record: a February 2001 private examination, a January 2003 
VA examination, a November 2004 private examination and a May 
2005 VA examination.  

The two private examinations are inadequate for rating 
purposes.  A controlled speech discrimination test and a 
puretone audiometry test are generally required to meet the 
ratings criteria.  See 38 C.F.R. § 4.85.  Neither private 
exam included a controlled speech discrimination test.  The 
speech discrimination test may only be waived if the examiner 
certifies that the discrimination test is not appropriate or 
exceptional patterns of hearing loss exist.  See 38 C.F.R. 
§ 4.85, 4.86 (2006).  An exceptional pattern of hearing loss 
exists when the audiometry results for the 1000, 2000, 3000 
and 4000 Hertz ranges is 55 or more in an ear or when the 
puretone threshold result for 1000 Hertz is 30 or less and 
the result for 2000 Hertz is 70 or more.  None of these 
conditions appear on the record.  Therefore, the private 
examinations cannot be used for rating purposes.  The Board 
will rate the veteran based on the VA examinations of record.

On VA audiologic evaluation in January 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
65
60
LEFT
5
5
10
20
50

Puretone average for the 1000, 2000, 3000, 4000 ranges is 35 
in the right ear and 21.25 in the left.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 96 in the left ear.

On VA audiological evaluation in May 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
70
65
LEFT
10
10
15
40
55

Puretone average for the 1000, 2000, 3000, 4000 ranges is 
37.5 in the right ear and 30 in the left.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 100 in the left ear.

Regardless of which test is used, applying the veteran's test 
results to Table VI yields a Level I hearing impairment in 
each ear.  Applying Level I impairment in each ear to Table 
VII (Diagnostic Code 6100) yields a 0 percent noncompensable 
rating.  The Board finds that the criteria for a compensable 
rating for bilateral hearing loss have not been met.  As the 
Board has not found evidence indicating that a compensable 
rating was ever appropriate, the rule of Fenderson, supra, is 
not for application.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for bilateral hearing loss.  See 
Gilbert, 1 Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  Under 
the ruling of Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), in order to comply with the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must 
provide affirmative notification of the Pelegrini II 
requirements to the claimant prior to the initial decision in 
the case.  

This appeal stems from the original grant of service 
connection in February 2003, and the May 2002 notification 
letter did not explicitly include any information pertaining 
to the evidence necessary to substantiate a claim for a 
higher rating.  However, once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the May 
2002 letter provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  In addition to providing the general notice laid 
out in Pelegrini II, the letter told the veteran specifically 
that "It is extremely important to identify all evidence of 
any post-service treatment for [] hearing loss.  Also, send 
us a statement that provides a detailed history about the 
claimed condition...The statement should include...a description 
of the symptoms and the level of severity." Thus, he was 
aware of exactly what information and evidence was needed to 
show a higher rating was warranted.  Such notice is 
sufficient to satisfy the duty to notify in claims for 
increased initial ratings.  Cf. Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006) (where the notice of 
the need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).  


The 2002 letter also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The veteran is also represented by a veterans' 
service organization that assisted him in preparing his 
appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, he 
has identified and submitted additional evidence in support 
of his claim.  See VA Form 9 with attachments.  Further, 
although he has not explicitly been told to provide any 
relevant evidence in his possession, the information 
contained in the 2002 letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Since service connection was 
granted, and the noncompensable rating was assigned effective 
date of receipt of claim, there is no potential service 
connection or effective date issue that would warrant 
additional notice.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).   

The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.  

The Board notes that this notice was sent prior to the 
adjudication of the service connection claim, not after the 
April 2003 Notice of Disagreement was filed.  The evidence 
requested by the May 2002 is the same evidence that would be 
requested had the letter been sent after the filing of the 
Notice of Disagreement.  The veteran has continuously pursued 
this claim since his initial filing for service connection in 
February 2002.  Accordingly, the Board finds that any error 
related to the timing of this letter is not prejudicial, as 
the veteran has been on actual notice of the need to submit 
all evidence regarding his hearing loss disability since May 
2002.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2003 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's bilateral hearing loss since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than those records in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the most recent VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


